DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-23 are pending:
		Claims 1-23 are rejected. 
		Claims 1, 4 and 22-23 have been amended.  
Continued Examination Under 37 CFR 1.114 

Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 02/22/2022. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.14.
Applicant's submission filed on 02/22/2022 has been entered.
Response to Amendments
Amendments filed 02/22/2022 have been entered. Amendments overcome previous §112 rejections but do not overcome all the §102 and §103 rejections previously set forth in final Office Action mailed 11/19/2021.
Amendments have necessitated new grounds of rejection. 
§102 rejection for claim 14 is maintained. 
Response to Arguments
Arguments filed 02/22/2022 have been entered. Arguments were fully considered.
On page 8 of Applicant’s arguments, Applicant argues that:
It is believed the elements above distinguish over Newman and/or Platbardis and none of the remaining references providing Newman's deficiencies. However, Newman and the 

A sensor that determines the height of F.O.G. with respect to the static water level, 

A tube extending alongside the extension collar and encasing a data and power cable separately from an interior of the extension collar, 

A tube mating with a sensor housing that resides inside the tank on one end and an electronics unit on an opposite end. 

	This argument is moot because amendments have necessitated new grounds of rejection.  
Claim Objections
Claims 1-23 are objected to because of the following informalities:  
	Claim 1 recites “F.O.G” in line 12, line 15, and line 20, consider rephrasing to – the F.O.G – since there is antecedent basis for this limitation. 
	Claim 1 recites “F.O.G” in line 12, consider rephrasing to – F.O.G (fats, oils and grease) – to clarify the acronym F.O.G. 
	Claim 1 recites “the static water level” in line 15, consider rephrasing to – the normal static water level – for clarity and consistency with other claim language.  
	Claim 5 recites “an extension collar” in lines 1-2, consider rephrasing to – the extension collar – since there is antecedent basis for this limitation. 
	Claim 7 recites “an electronics unit” in lines 2-3, consider rephrasing to – the electronics unit – since there is antecedent basis for this limitation. 
	Claim 8 recites “an electronics unit” in lines 1-2, consider rephrasing to – the electronics unit – since there is antecedent basis for this limitation. 
	Claim 14 recites “F.O.G” in line 1, consider rephrasing to – F.O.G (fats, oils and grease) – to clarify the acronym F.O.G.
	Dependent claims are hereby objected due to dependency from objected claims 1 and 14. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 14-16 and 19 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated  by Newman (US 2016/0122209).
	Regarding claim 14, Newman teaches a method of sensing a F.O.G. level (“apparatuses…for selectively separating…and recovering wastewater from oil”) (see Entire Abstract) (see Fig. 1) (F.OG. is understood to be fats, oils and grease) in 
	a tank (Fig. 1, tank 110; see ¶29) having an inlet (see Figs. 1 & 4) and an outlet (see Figs. 1 & 4), the inlet configured to connect to a source of F.O.G. laden effluent (“wastewater is provided to base tank via conduit and/or piping”) (see ¶30) and the outlet configured to connect to a sewer pipe (see Figs. 1 & 4) so that the outlet defines (Fig. 4, outlet 456b (Fig. 4, connecting portion 456b); see ¶56) (“connecting portion is connected to a lower portion of each tank” and “manifold transports substantially a water layer” thereby suggesting that the outlet (connecting portion of the manifold) defines a normal static water level since the water exits from the connecting portion to the manifold) (see ¶56) the normal static water level (“operations can be performed on a static…level of wastewater”) (see ¶32) for F.O.G. and effluent in the tank (“wastewater”) (see Entire Abstract) comprising 

	Regarding claim 15, Newman teaches the method as claimed in claim 14 wherein F.O.G. removal includes actuating a skimmer (“retrieval system…withdraw fluid from a particular layer”) (see ¶32) (see Fig. 1). 
	Regarding claim 16, Newman teaches the method as claimed in claim 14 wherein F.O.G. removal includes pumping F.O.G. from the tank (“pumping system”) (see ¶29) (see Fig. 1).
	Regarding claim 19, Newman teaches the method as claimed in claim 14 further comprising analyzing data (“control system”) (see ¶34) about the distance between the sensor and the normal static water level (“based upon data received by sensor and various calculations/programs performed by control system”) (see ¶34) to deal with deviations from normal static water levels (“the control system is configured to provide guidance and/or information”) (see ¶44).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-6, 8, 10, 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2016/0122209) in view of Bereskin (USPN 4,113,617) and further in view of Mantyla (US 2017/0072340). 
	Regarding claim 1, Newman teaches an apparatus (see Fig. 4) for containing an F.O.G. layer on water (“for containing…” is recited as an intended use) (F.O.G. is understood to be fats, oils and grease) comprising: a tank (Fig. 4, tank 410) Fig. 4, fluid removal tank 410) (see ¶47) having an inlet (the inlet is at solids screen 414) (see ¶48) and an outlet (Fig. 4, outlet 456b) Fig. 4, connecting section 456b) (see ¶56), the inlet configured to connect to a source of F.O.G.- laden effluent (wastewater from a well) (see ¶48) and the outlet configured to connect to a sewer pipe (Fig. 4, sewer pipe 456a (Fig. 4, piping section 456a) (see ¶56) (the configuration to connect to a sewer pipe would be the same as any pipe), the outlet location defining a normal static water level for F.O.G. and effluent in the tank (the connecting section is a part of the manifold, the manifold allows for movement of water and said manifold maintains a constant height of the water within the tank therefore the connecting section is defining a static water level within the tank) (see ¶33) 
	Newman further teaches that the sensor is coupled a control system (electronics) (see ¶14) and an electrical line or circuit (data and power cable) coupled to each of the electronic components, devices, sensors and connected to control system (see ¶42).
	The embodiment of Fig. 4 of Newman does not teach or show that said sensor resides within the tank, The embodiment of Fig. 1 of Newman teaches that the sensor resides within the tank (see Fig. 1 copied below) (sensor may be mounted inside an upper portion of the tank) (see ¶34) therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the senor (shown in Fig. 4) of Newman by positioning said 
Figs. 1 & 4 (Illustrative Purposes Only) 

    PNG
    media_image1.png
    408
    1184
    media_image1.png
    Greyscale

	Newman does not teach an extension collar extending from a ground access cover to a tank top, and a tube extending alongside the extension collar and encasing a data and power cable separately from an interior of the extension collar, the tube mating with a sensor housing on one end and an electronics unit on an opposite end.
	In a related field of endeavor, Bereskin teaches a grease separator (see Entire Abstract) comprising a tube (Fig. 2, conduits 36, 37 and 47; see C3/L38-42) encasing a data and power cable (low voltage wiring with control wiring in conduit) (see C3/L36-41), the tube mating with a sensor housing (grease sensor 20 shown Fig. 2 inherently has a housing) that resides inside the tank (see Fig. 2) on one end (see Fig. 2) and an electronics unit (Fig. 2, control cabinet 33; see C4/L43-46) on an opposite end (see Fig. 2).






    PNG
    media_image2.png
    686
    804
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensor of Newman by incorporating the conduit (tube) of Bereskin such that the tube encases wiring (data and power cable) because said conduit (tube) provides the benefit of protecting wires or cables (Bereskin, see Fig. 2) (Webster definition of “conduit”, see NPL attached) which is desirable in Newman for electrical lines coupled to the sensor (Newman, see ¶42). 
	It would have been further obvious to modify the sensor and control system (electronics) of Newman by incorporating the conduit (tube) of Bereskin such that the sensor is at one of the tube and the electronics is at the opposite end because said conduit (tubing) provides coupling means (Bereskin, see Fig. 2) and Newman does not limit the coupling between the sensor and control system (electronics) (Newman, see ¶14). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). 
	The combination of references does not teach an extension collar extending from a ground access cover to a tank top. 
	In a related field of endeavor, Mantyla teaches a waste water separation vessel (see Entire Abstract) comprising a tank (Fig. 2, tank 10 (Fig. 1, vessel 10); see ¶39) having an extension 
Annotated Fig. 3

    PNG
    media_image3.png
    838
    855
    media_image3.png
    Greyscale

	It would have been have would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the top tank of Newman by incorporating the riser stack (extension collar) of Mantyla because said riser stack (extension collar) provides the desired length during installation (Mantyla, see ¶40). The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP §2144.04).
	While the combination of references does not explicitly teach that the tube is alongside the extension collar, it would have been have would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the location of the conduit (tube), encasing wires (data and power cable), of Newman (as modified by Bereskin) by rearranging the conduit (tube), encasing wires (data and power cable), alongside an extension collar (riser stack)  Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP §2143, D.).
	Regarding claim 5, Newman, Bereskin, and Mantyla teach the apparatus as claimed in claim 1 wherein the tank has an extension collar (Mantyla, Fig. 2, extension collar 26 (Fig. 2, riser 26); see ¶40) above a main body of the tank (Mantyla, see Fig. 2).
	While the combination of references does not teach the sensor is mounted in the extension collar, it would have been have would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the location of the sensor of Newman by rearranging the sensor within an extension collar (riser stack) of Mantyla because one of ordinary skill in the art would have had a reasonable expectation of success of operating the sensor within the extension collar (riser stack) (which is essentially an extension of the tank). See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).
	Regarding claim 6, Newman, Bereskin, and Mantyla teach the apparatus as claimed in claim 5 wherein the extension collar is generally cylindrical (cylindrical shape) (Mantyla, see Fig. 2) and formed of arc segments molded of rotomolded plastic (plastic molded) (Mantyla, see ¶46).
	Regarding claim 8, Newman, Bereskin, and Mantyla teach the apparatus as claimed in claim 1 further comprising an electronics unit (control system) (Newman, see ¶42) that includes a transmitter (transmitters for local and/or remote monitoring) (Newman, see ¶59) to transmit a signal indicative of F.O.G. level in the tank.  
	Regarding claim 10, Newman, Bereskin, and Mantyla teach the apparatus as claimed in claim 1 wherein the tank has a tank top (Newman, see Fig. 4), an extension collar (Mantyla, Fig. 2, extension collar 26 (Fig. 2, riser 26); see ¶40) extending upward and supported by the tank top (Mantyla, see Fig. 2), and an extension top resting on the extension collar (Mantyla, see Fig. 2), 
	Regarding claim 12, Newman, Bereskin, and Mantyla teach the apparatus as claimed in claim 1 comprising an electronics unit (a part of the control system) (Newman, see ¶14) that has a data analysis module (data received by the sensor and various calculations/programs performed by the control system) (Newman, see ¶34) associated with the electronics unit configured to deal with deviations from normal static water levels (the control system is configured to provide guidance and/or information) (Newman, see ¶44).
	Regarding claim 22, Newman, Bereskin and Mantyla teach the apparatus for containing an F.O.G. layer on water as claimed in claim 1.
	The combination of Newman and Bereskin does not teach wherein the outlet includes a downwardly oriented invert, so that the water exiting the tank is taken in through the invert from the water at a low part of the tank, below the F.O.G., and the positioning of the outlet determines a static water level within the tank.  
	Mantyla teaches an outlet (Fig. 3, outlet 48; see ¶47) includes a downwardly oriented invert (Fig. 4, standpipe 82; see ¶47), so that the water exiting the tank is taken in through the invert from the water at a low part of the tank (water flow up the standpipe) (see  ¶47), below the F.O.G. (water is heavier than FOG therefore will be below the FOG), and the positioning of the outlet determines a static water level within the tank (the outlet is positioned on the side wall which will determine the static water level) (see Fig. 4). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the outlet of Newman by incorporating the stand pipe (invert) to said outlet as disclosed by Mantyla because said stand pipe (invert) achieves the predictable result of .	

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2016/0122209) in view of Bereskin (USPN 4,113,617) in view of Mantyla (US 2017/0072340) and further in view of Babin (USPN 7,635,854).
Regarding claim 2, Newman, Bereskin, and Mantyla teach the apparatus as claimed in claim 1.
	The combination of references does not teach wherein the sensor is a LIDAR sensor.  
	In a related field of endeavor, Babin teaches optical level sensing of agitated fluid surfaces (see Entire Abstract) wherein the sensing is LIDAR sensing (“LIDAR”) (see C8/L55-65).
	It would have been have would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the sensor of Newman with the LIDAR sensor of Babin because LIDAR devices are generally less expensive than counterparts (Babin, see C2/L28-32).  
	Regarding claim 3, Newman, Bereskin, and Mantyla teach the apparatus as claimed in claim 1.
	The combination of references does not teach wherein the sensor is a LIDAR sensor operating at about 940 nm.  
	In a related field of endeavor, Babin teaches optical level sensing of agitated fluid surfaces (see Entire Abstract) wherein LIDAR operates at about 940 nm (“near-infrared 905-nm wavelength”; it is interpreted that 905-nm is reasonably close to 940-nm since both wavelengths are in the same spectrum) (see C8/L55-65). 
	It would have been have would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the sensor of Newman with the LIDAR sensor .  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2016/0122209) in view of Bereskin (USPN 4,113,617) in view of Mantyla (US 2017/0072340) and further in view of Brown (US 2009/0220380). 
	Regarding claim 4, Newman, Bereskin, and Mantyla teach the apparatus as claimed in claim 1.
	The combination of references does not teach wherein the sensor is held in place at the tank top by magnets.
	In a related field of endeavor, Brown teaches an electronic monitor for an aquarium and the like (see Entire Abstract) wherein the sensor (Fig. 1, sensor 6; see ¶31) is held in place at the tank top by magnets (magnets generate a clamping force on a transparent wall) (see Abstract, lines 6-10 and claim 2).	
	It would have been have would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the undisclosed attachment means of Newman with the attachment means (magnets) of Brown for holding the sensor to the tank top by magnets because by doing so provides the benefit of maintaining the location and provides a clamping force (Brown, see Abstract, lines 6-10 and ¶122).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2016/0122209) in view of Bereskin (USPN 4,113,617) in view of Mantyla (US 2017/0072340) and further in view of Platbardis (SE 1230114).
	Regarding claim 7, Newman, Bereskin, and Mantyla teach the apparatus as claimed in claim 5. Newman further teaches that the control system (electronics unit) includes battery packs and power lines (Newman, see ¶42).

	In a related field of endeavor, Platbardis teaches a system and method for measuring and reporting fluid level in oil and grease separators (see Entire Abstract) wherein the sensor includes a sensor unit (Fig. 1, measuring head 30a; see pg. 18) mounted in a low part and wherein a battery (inherent) and an electronics unit (a part of measuring unit 20a) (see Fig. 1) are mounted at a higher part (see annotated Fig. 1) of the extension collar (Fig. 1, collar 12; see pg. 6).  
Annotated Fig. 1

    PNG
    media_image4.png
    475
    634
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the location of the sensor, control system (electronics)/battery and extension collar of Newman (as modified by Mantyla) by locating the sensor at lower part of the extension collar and the electronics at a higher part of the extension collar such that the sensor unit is a lower part and the electronics is at higher part as disclosed by Platbardis because by doing so provides a good place for the electronics (measuring unit) (Platbardis, see pg. 6) and places the sensor at a suitable location for measuring (Platbardis, see Fig. 1, pgs. 6 and 18).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2016/0122209) in view of Bereskin (USPN 4,113,617) in view of Mantyla (US 2017/0072340) in .
	Regarding claim 9, Newman, Bereskin, Mantyla and Platbardis teach the apparatus as claimed in claim 7.
	The combination of references does not teach wherein the sensor and battery and electronics unit are linked by a coiled electrical cord, and a tether having tensile strength sufficient to pull the sensor upwardly through the extension collar for service extends up the extension collar.  
	In a related of endeavor, Stronzcek teaches conditioning water (see Entire Abstract) comprising a coiled wire (see Fig. 5) (coiled wire) (see ¶32). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shape of the electrical cord of Newman by changing the shape of the electrical cord to a coiled electrical cord as disclosed by Stronzcek because the coiled shaped provides a determined length which provides a desired resistance and current (Stronzcek, see ¶32 and ¶34).
	The previous combination of references does not teach a tether having tensile strength sufficient to pull the sensor upwardly through the extension collar for service extends up the extension collar.
	In a related field of endeavor, Fryda teaches groundwater pressure measurement (see Entire Abstract) comprising a tether (Fig. 1, tether 12 (Fig. 1, cable 12); see C5/L9-15) having tensile strength sufficient (cable have sufficient strength to support the probe) (see C5/L35-55) to pull the sensor (probe) (see C5/L10-15) upwardly through the extension collar (the probe is raised or lowered) (see C5/L10-15) for service extends up the extension collar (the cable of Fryda is capable of “for service…”, see C5/L9-15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensor of Newman by incorporating the tether (cable) of Fryda .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2016/0122209) in view of Bereskin (USPN 4,113,617) in view of Mantyla (US 2017/0072340) and further in view of Gellaboina (US 2012/0281096). 
	Regarding claim 11, Newman, Bereskin, and Mantyla teach the apparatus as claimed in claim 1.
	The combination of references does not teach wherein the sensor operates using computer vision.  
	In a related field of endeavor, Gellaboina teaches a storage tank inspection system (see Entire Abstract) comprising a sensor operating using computer vision (provided on a computer and IR sensor/camera configuration) (see ¶23 and ¶35). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the senor of Newman by incorporating computer vision (camera) of Gellaboina to said sensor because said computer vision (camera) provides the benefit of visualizing on a computer (Gellaboina, see ¶23) which is desirable for providing a reliable and accurate solution for inspection of storage tanks (Gellaboina, see ¶7).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2016/0122209) in view of Bereskin (USPN 4,113,617) in view of Mantyla (US 2017/0072340) and further in view of Battefeld (EP 1816107).
	Regarding claim 13, Newman, Bereskin, and Mantyla teach the apparatus as claimed in claim 1 wherein the sensor is an ultrasonic sensor (sensor is ultrasonic) (Newman, see ¶34).
	The combination of references does not teach a temperature sensor to permit temperature compensation of readings by the ultrasonic sensor.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ultrasonic sensor of Newman by incorporating the temperature sensor to said ultrasonic sensor as disclosed by Battefeld because by doing so provides the benefit of determining the wastewater temperature at the same time for each ultrasonic distance measurement (Battefeld, see pg. 2). 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2016/0122209) in view of Babin (USPN 7,635,854).
	Regarding claim 17, Newman teaches the method as claimed in claim 14.
	Newman does not teach the sensing is LIDAR sensing.
	In a related field of endeavor, Babin teaches optical level sensing of agitated fluid surfaces (see Entire Abstract) wherein the sensing is LIDAR sensing (“LIDAR”) (see C8/L55-65).
	It would have been have would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the sensor of Newman with the LIDAR sensor of Babin because LIDAR devices are generally less expensive than counterparts (Babin, see C2/L28-32).  
	Regarding claim 18, Newman teaches the apparatus as claimed in claim 14.
	Newman does not teach the sensing is LIDAR sensing at about 940 nm.
	In a related field of endeavor, Babin teaches optical level sensing of agitated fluid surfaces (see Entire Abstract) wherein LIDAR operates at about 940 nm (“near-infrared 905-nm 
	It would have been have would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the sensor of Newman with the LIDAR sensor of Babin because LIDAR devices are generally less expensive than counterparts (Babin, see C2/L28-32).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2016/0122209) in view of Gellaboina (US 2012/0281096).
	Regarding claim 20, Newman teaches the method as claimed in claim 14.
	Newman does not explicitly teach that the sensing is computer vision sensing.
	In a related field of endeavor, Gellaboina teaches a storage tank inspection system (see Entire Abstract) comprising computer vision sensing (provided on a computer and IR sensor/camera configuration) (see ¶23 and ¶35). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensing method of Newman by incorporating a sensing method using computer vision (camera) as disclosed by Gellaboina because said computer vision (camera) sensing provides the benefit of visualizing on a computer (Gellaboina, see ¶23) which is desirable for providing a reliable and accurate solution for inspection of storage tanks (Gellaboina, see ¶7). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2016/0122209) in view of Battefeld (EP 1816107).
	Regarding claim 21, Newman teaches the method as claimed in claim 14 the sensing is ultrasonic sensing (“sensor is…ultrasonic”) (Newman, see ¶34).
	Newman does not teach that said sensor includes a temperature sensor to permit temperature compensation of readings by the ultrasonic sensor.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ultrasonic sensor of Newman by incorporating the temperature sensor to said ultrasonic sensor as disclosed by Battefeld because by doing so provides the benefit of determining the wastewater temperature at the same time for each ultrasonic distance measurement (Battefeld, see pg. 2). 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2016/0122209) in view of Batten (US 2007/0251879). 
	Regarding claim 23, Newman teaches a method of sensing a F.O.G. level in a tank having an inlet and an outlet as claimed in claim 14 and allowing the outlet to maintain a static water level within the tank passively (the steps is done automatically by an integrated control system) (see ¶28) (passively is interpreted to be automatically).  
	Newman does not teach draining effluent from the tank through an invert to the outlet so the effluent exiting the tank comes from a low part of the tank.
	In a related field of endeavor, Batten teaches a grease trap for separating grease and solid waste from wastewater (see Entire Abstract) comprising the step of draining effluent from the tank through an invert (outlet invert) (see ¶3) to the outlet so the effluent exiting the tank comes from a low part of the tank (outlet invert for removing water from the tank) (see claim 14) (see Fig. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the outlet of Newman by incorporating the invert to said outlet as disclosed by Batten because said invert achieves the predictable result of removing water from 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778